IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-50,961-10


                           EX PARTE RODNEY REED, Applicant


     ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
             IN CAUSE NO. 8701 IN THE 21ST DISTRICT COURT
                           BASTROP COUNTY


       Per curiam.

                                           ORDER

       On November 11, 2019, Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX. CODE CRIM.

PROC. art. 11.071. Among other things, Applicant raised a claim that he is actually innocent of

capital murder. See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). On November

15, 2019, this Court remanded the application to the convicting court for “further development”

of some of Applicant’s claims, including Applicant’s claim of actual innocence. Ex parte Reed,

No. WR-50,961-10 (Tex. Crim. App. Nov. 15, 2019) (not designated for publication). On

November 10, 2021, the district clerk forwarded to this Court a supplemental record containing,

among other things, the habeas judge’s recommended findings of fact and conclusions of law
                                                                                                     2

regarding Applicant’s claim of actual innocence.

       We have said that resolving a claim of actual innocence requires a court to examine the

evidence of innocence “in light of the evidence presented at trial.” Ex parte Thompson, 153

S.W.3d 416, 417 (Tex. Crim. App. 2005). The direct appellate record in this case, bearing cause

number AP-73,135, includes several photographs constituting “evidence presented at trial.” See

id. The direct appellate record in this Court’s possession contains copies of these photographs,

but the copies are of poor quality.

       Therefore, the district clerk is ordered to either send the originals or digitally scan the

following exhibits which were made part of the record at trial (trial court cause number 8701,

direct appeal cause number AP-73,135):

S-1a, “Small Photo”                   S-24a, “Small Photo”             S-47a, “Small Photo”
S-2, “Map”                            S-25a, “Small Photo”             S-48a, “Small Photo”
S-2a, “Transparency”                  S-26a, “Small Photo”             S-49a, “Small Photo”
S-2a, “Transparency”                  S-27a, “Small Photo”             S-62a, “Small Photo”
S-4a, “Small Photo”                   S-28a, “Small Photo”             S-63a, “Small Photo”
S-5a, “Small Photo”                   S-29a, “Small Photo”             S-64a, “Small Photo”
S-6a, “Small Photo”                   S-30a, “Small Photo”             S-65a, “Small Photo”
S-7a, “Small Photo”                   S-31a, “Small Photo”             S-66a, “Small Photo”
S-8a, “Small Photo”                   S-32a, “Small Photo”             S-67a, “Small Photo”
S-9a, “Small Photo”                   S-33a, “Small Photo”             S-68a, “Small Photo”
S-10a, “Small Photo”                  S-34a, “Small Photo”             S-69a, “Small Photo”
S-11a, “Small Photo”                  S-35a, “Small Photo”             S-70a, “Small Photo”
S-12a, “Transparency”                 S-36a, “Small Photo”             S-71a, “Small Photo”
S-13a, “Small Photo”                  S-37a, “Small Photo”             S-80a, “Small Photo”
S-14a, “Small Photo”                  S-38a, “Small Photo”             S-81a, “Small Photo”
S-16a, “Small Photo”                  S-39a, “Small Photo”             S-82a, “Small Photo”
S-17a, “Small Photo”                  S-40a, “Small Photo”             S-83a, “Small Photo”
S-18a, “Small Photo”                  S-41a, “Small Photo”             S-84a, “Small Photo”
S-19a, “Small Photo”                  S-42a, “Small Photo”             S-86a, “Small Photo”
S-20a, “Small Photo”                  S-43a, “Small Photo”             S-87a, “Small Photo”
S-21a, “Small Photo”                  S-44a, “Small Photo”             S-93a, “Small Aerial Photo”
S-22a, “Small Photo”                  S-45a, “Small Photo”             S-94a, “Small Aerial Photo”
S-23a, “Small Photo”                  S-46a, “Small Photo”             S-105a, “Small Photo”
                                                                                                       3

S-115a, “Photograph”                S-130a, “Photograph”               S-146a, “Photograph”
S-116a, “Photograph”                S-131a, “Photograph”               S-147a, “Photograph”
S-117a, “Photograph”                S-132a, “Photograph”               S-148a, “Photograph”
S-118a, “Photograph”                S-135a, “Photograph”               S-149a, “Photograph”
S-119a, “Photograph”                S-136a, “Photograph”               S-151a, “Photograph”
S-120a, “Photograph”                S-137a, “Photograph”               S-152a, “Photograph”
S-121a, “Photograph”                S-138a, “Photograph”               S-153a, “Photograph”
S-122a, “Photograph”                S-144a, “Photograph”               S-154a, “Photograph”
S-123a, “Photograph”                S-145a, “Photograph”               D-1, “Photo.”



       If scanning these exhibits, the district clerk shall ensure that the scans clearly depict the

contents of the exhibits and then forward the scans to this Court for review. The district clerk

shall comply with this order within thirty days from the date of this order.

                  IT IS SO ORDERED THIS THE 13TH DAY OF JULY, 2022

Do not publish